{¶ 21} I respectfully dissent; as I feel permanent custody is in A.A.'s best interest. At the time of the permanent custody hearing, appellant had been out of prison for at least a year and still did not have independent housing or a full-time job. Also, within a few months of the hearing, appellant had been involved in a physical altercation with A.A.'s mother. Legal custody is also not an option since maternal aunt lives out of state in Texas. For all intents and purposes, legal custody to her would be a permanent divesture of parental rights since appellant, with no transportation and no job, would not be able to visit the child. I would affirm.